 In the Matter of AURORA WALL PAPER MILL INC.andUNITED WALLPAPER CRAFTSMEN & WORKERS OF NORTH AMERICA, AFFILIATED WTTHTHE A. F. OF L.1Case No. 13-C-2747.-Decided April 8,1947Mr. Benjamin B. Salvaty, Jr.,for the Board.Messrs. Sears and Streit, by Mr. Barnabas F. Sears,of Aurora, Ill.,for the respondent.Mr. Joseph M. Jacobs, by Messrs. Jacob N. GrossandRudolphHeinl,both of Chicago, Ill., for the Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDORDEROn September 25, 1946, Trial Examiner W. P. Webb issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed, as setforth in the copy of the Intermediate Report attached hereto. There-after,the Union and counsel for the Board filed exceptions to theIntermediate Report and supporting briefs, and, by permission of theBoard, the respondent filed a reply brief.2The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, except as noted below :On November 7, 1945, the complainant Thomas and other em-ployees violated a well-established plant practice concerning workassignments,by refusing to unload clay unless the respondent paidi Local No.12, which was established in August 1945, has jurisdiction over employees ofwall paper manufacturersin the Aurora,Illinois, area.2In addition to its reply brief, the respondent,on January 15, 1946, filed a written re-quest for permission to argue orallybefore theBoard. In viewof our disposition of thecase herein,we find thatno purpose would be served by granting the respondent's untimelyrequest.Accordingly,it is hereby denied.73 N. L.R. B., No. 33.188 AURORA WALLPAPER MILL INC.189them additional compensation.The respondent did not then takeany severe disciplinary action against these employees, but sent themhome for the remainder of the day.At a meeting held in the plantthe following morning, the respondent afforded them an opportunityto recant from their position and to commit themselves to unload clayin the future in accordance with the established plant practice.Therecord shows, as found by the Trial Examiner, and contrary to thecontention of the Union, that at this meeting Thomas refused tocommit himself, affirmatively indicating that he would continue torefuse to unload clay at his prevailing rate; 3 immediately thereafter,his employment with the respondent was terminated.We find un-convincing the Union's contention that Thomas was unlawfully dis-charged because he had attempted to engage in collective bargainingand protected concerted activity.The record satisfies us, and we find,that, in requiring Thomas to agree to follow the existing plant prac-tice with respect to unloading clay, the respondent did not foreclosecollective bargaining as to changes in such practice or otherwise inter-fere with his right to bargain collectively through the Union, whichwas currently negotiating with the respondent on a proposed agree-ment.For these reasons, we agree with the Trial Examiner's con-clusion that the respondent's treatment of Thomas was not violative,of the Act ,4 and therefore find it unnecessary to pass upon the otherreasons given by the Trial Examiner to reach this conclusion.ORDERUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the complaint herein against Aurora Wall PaperMill Inc., Aurora, Illinois, be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Benjamin B. Salvaty, Jr.,for the Board.Messrs. Sears and Streit,by Mr. Bainabas F.Sears,of Aurora,Ill., for the Re-spondent.Mr. Joseph M. Jacobs,byMessrs. Jacob N. GrossandRudolph Heinl,both ofChicago, Ill., for the Union.'The stenographic transcript of the proceedings at the meeting,referred to in the Inter-mediate Report as AppendixA thereto,reads in part :Mr. ATWELL(the respondent's counsel).Well,Mr. Thomas,the point I am tryingto raise is will you retract your actions of yesterday,that is, will you continue totake the same position in the future?Mr. TnoreAS I certainly will, sir.4Cf.Matterof Mt.Clemens Pottery Company,et al.,46 N. L.R B. 714, enf'd as modified.147 F. (2d) 262(C. C. A. 6). 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENTOF THE CASEUpon a charge duly filed by United Wall Paper Craftsmen & Workers of NorthAmerica, affiliated with the American Federation of Labor, herein called theUnion, the National Labor Relations Board, herein called the Board, by the Re-gional Director for the Thirteenth Region (Chicago, Illinois), issued its com-plaint, dated July 1, 1946, against Aurora Wall Paper Mill Inc., Aurora, Illinois,herein called the Respondent, alleging that the Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act. Copies of the complaint and thecharge, accompanied by notice of hearing thereon, were duly served upon theRespondent and the Union.With respect to the unfair labor practices, the complaint alleged in substance :(1) that on or about November 8, 1945, the Respondent discharged Walter D.Thomas and thereafter refused to reinstate him for the reason that he joined andassisted the Union and engaged in concerted activities with other employees ofthe Respondent for the purpose of collective bargaining or other mutual aid orprotection ; (2) that on and after November 8, 1945, and continuing to the dateof the complaint, the Respondent warned and threatened its employees with dis-charge and other disciplinary action if they engaged in concerted activity ; and(3) by such acts and statements the Respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct.On July 8, 1946, the Respondent filed its answer, in which it admitted cer-tain allegations of the complaint in respect to the operation of its business,but denied that it had engaged in or was engaging in the alleged unfair laborpractices.Pursuant to notice, a hearing was begun at Chicago, Illinois, on July 16,1946, and continued at Aurora, Illinois, on July 18, 19, and 20, 1946, before theundersigned,W. P. Webb, the Trial Examiner duly designated by the ChiefTrial ExaminerThe Board, the Respondent, and the Union were representedby counsel and participated in the hearingFull opportunity to be heard, toexamine and cross-examine witnesses and to introduce evidence bearing on theissues was afforded all parties.At the conclusion of the Board's case in chief and again at the conclusion ofthe hearing, counsel for the Respondent moved to strike paragraphs 4 and 6 ofthe complaint and also to dismiss the entire complaint.Ruling on these mo-tions was reserved.They are now disposed of by the undersigned as indicatedbelow.At the conclusion of the hearing, a motion made by Board's counsel to con-form the pleadings to the proof in respect to formal matters was granted with-out objection.At the conclusion of the hearing, the parties argued orally onthe record before the Trial Examiner. The parties waived the privilege of filingbriefs with the Trial Examiner.IThe hearing was opened at Chicago,Illinois,on July 16, 1946. At the request of coun-sel for the Respondent, an adjouinnient was granted until July 18, on which date, thehearing was resumed at Aurora,Illinois,where the plant is located and where the wit-nesses reside. AURORA WALL PAPER MILL INC.191Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT'The Respondent, Aurora Wall Paper Mill Inc., is an Illinois corporation, hav-ing its principal office and place of business of Aurora, Illinois, where it is en-gaged in the manufacture, sale and distribution of wall paper.The principalraw materials used at the plant are paper, clay and paint. The annual purchasesof such material by the Respondent exceed $90,000, in value, of which 90 per-cent or more is transported to the plant from points outside the State of Illinois.The Respondent's annual output of finished products at the plant exceeds $150,000in value, of which more than 50 percent is shipped to points outside the State ofIllinois.The normal number of employees in the plant is approximately 20.The Respondent concedes that it is engaged in commerce within the meaningof the Act and the undersigned so finds.II.THE ORGANIZATION INVOLVEDUnited Wall Paper Craftsmen & Workers of North America,affiliated withthe American Federation of Labor, is a labor organization admittingto member-ship employeesof the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of EventsAccording to Rudolph Hein], business agent and organizer for the Union, theUnion has a contract with the Wall Paper Institute, which represents approxi-mately 75 percent of the wall paper manufacturers of the United States. Thiscontract was negotiated by representatives of the International Union.TheRespondent is not a member of the Wall Paper Institute and therefore is nota party to the contract, hence the Union conducted an organizational campaignat the plant.Heinl began this campaign in 1938.He first took the matter upwith Harry D. Mombleau, president of the Respondent, and Richard Hamper, theRespondent's attorney.The latter is the son of H. D. Hamper, superintendentof the plant.Heinl was told by Mombleau and Attorney Hamper that theywere interested in having the employees organized by the Union, but requestedthat it be delayed until they could build up the business to a point where theRespondent could afford to pay union wages.At that time, the Respondent wasemploying a number of people who lived in the rural districts and, although theirwages were not very high, they were sufficient.Heinl made a number of subse-quent visits to the plant, but it was not until the spring of 1942 that he beganorganizational work among the employees themselves.On May 14, 1942, the Union filed a charge with the Board alleging that theRespondent had discriminatorily discharged EmployeesWalter Thomas andWendell Burkholzer (Case No. 13-C-1875).However, no complaint was everissued.The case was settled by a written agreement dated November 19, 1942,which was approved by the Board.'2The following facts were alleged in the complaint and admitted in the Respondent'sanswer.3Thomas was immediately reinstated and paid the sum of $300 ; Burkholzer was paid$200 and was to be offered reinstatement after his discharge from the armed forcesTheusual notice in respect to non-inteiference and non-discrimination was posted in the plantand the charge was withdrawn by the Union.739926-47-vol. 73-14 192DECISIONS OF NATIONAL LABOR RELATIONS BOARD.On or about December 8, 1942, the Union filed with the Board a Petition forInvestigation and Certification of Representatives pursuant to Section 9 (c) ofthe Act, claiming that the appropriate unit consisted of all production andmaintenance employees, excluding clerical, office and supervisory employees andtruck drivers, and that the approximate number of employees in the unit was 18,all of whom had designated the Union as their representative for collectivebargaining.(Case No. 13-R-1553)On December 14, 1942, the Respondent advised the Board, by letter, that itrecognized the Union as the exclusive representative of the employees in theunit claimed by the Union.The letter reads as follows :This is to inform you that the Aurora Wall Paper Mill, Inc., recognizes theUnited Wall Paper Craftsmen and Workers of North America, AFL, as theexclusive bargaining representative for purposes of collective bargaining inreference to wages, hours, and conditions of employment for all productionand maintenance employees excluding clerical, office, supervisory employeesand truck drivers employed by the Aurora Wall Paper Mill, Inc., at theirplant located on Jackson Street, Aurora, Illinois.The Union has evidence to the effect that it represented a majority of theemployees in the appropriate unit, by submitting authorization cards ofemployees whose names appear on our payroll as of December 10, 1942.These authorization cards were checked by Mr. Ogden W. Fields, FieldExaminer, who reported to us that 17 of the 19 cards submitted by theUnion, bear apparently valid genuine original signatures of employees whosenames appealed on the payroll in the unit petitioned for on the Company'spayroll as of December 10, 1942.After the receipt of this letter by the Regional Director, no further actionwas taken on the Petition, and the Union and the Respondent immediatelybegan a series of bargaining conferences, which have continued up to the date ofthe instant hearing.Joseph M. Jacobs, general counsel for the Union and Heinl,business agent and organizer for the Union, represented the Union at theseconferences, and Attorneys Charles H. Atwell and Richard Hamper, togetherwith Superintendent H. D. Hamper, represented the Respondent.The Unionhas endeavored to get the Respondent to agree to their standard form of con-tract which they have with the Wall Paper Institute, but without success, so far.In the early part of 1943, the Union referred the matter to the United StatesConciliation Service in Washington, D. C. and, as a result, Commissioner Eganwas assigned to the case. Several meetings were held with Egan and certainpoints were agreed upon by the conferees, but no complete meeting of the mindswas reached.Thereupon, at the request of the Union, the matter was referredto the National War Labor Board. In May 1944, the War Labor Board issued adirective, ordering the Respondent to take certain affirmative action.At ahearing before the War Labor Board held in Chicago, Illinois, on or aboutMarch 30, 1945, the Respondent notified W. L. B. that it would not comply withthe Order, as W. L. B. had no power to enforce its directives. It appears thatno further action was taken in the matter by W. L B. On January 2, 1946, theUnion filed charges against the Respondent, alleging violations of Section 8 (1)and (3) of the Act. However, the Union has never filed a charge with the Boardalleging that the Respondent has refused to bargain collectively with it.B. The alleged disclaniinatory discharge of Walter D. ThomasThe complaint alleged that the Respondent, on or about November 8, 1945,discharged Walter D. Thomas and, at all times thereafter, refused to reinstate AURORA WALL PAPER MILL INC.193him because he joined and assisted the Union and engaged in concerted activi-ties with other employees of the Respondent for the purpose of collective bar-gaining or other mutual aid or protection, thereby discouraging membership inthe Union.The undersigned finds that the evidence does not substantiate theseallegations.Thomas was first employed by the Respondent in the spring of 1941, as a car-penter and general utility man at the rate of 36 cents an hour. Some monthslater he became an operator of a "reeler" and a "grounder" and his pay wasgradually increased to 60 cents an hour.As related above, in February 1942, hewas discharged by the Respondent and, on November 19, 1942, was reinstatedunder a settlement agreement, approved by the Board.According to Thomas,he became active in the Union and in organizing the Respondent's employeesprior to his reinstatement.According to Heinl, during the years 1942, 1943, and 1944, the Union did nothave a local in Aurora, since there was not a sufficient number of eligible employeesin the Respondent's plant to justify establishing a local, according to the Union'sconstitution.These employees were carried as members of the local at Joliet,Illinois,which is about 22 miles from Aurora.However, in August 1945, theUnion organized the employees of the United Wall Paper plant at Montgomery,Illinois, located about 2 miles from Aurora, which employed over 100 employees.Local No. 12 was then chartered at Aurora by the International Union.WhenLocal No. 12 was organized, all of the officers, such as president, vice president,secretary, treasurer etc. were chosen from among the employees of the largerplant at Montgomery, as the Respondent's employees represented a small minority,of the total memberhip.Thomas was the only employee in the Respondent'splant who held any sort of office in the Union. He was a member of the Uniongrievance committee.'His union activities were confined to handling grievancesarising among the employees in the Respondent's plant.He was not a memberof the total membership.Thomas was the only employee in the Respondent'sRespondent in respect to rates of pay, wages, hours of employment or otherconditions of employment.Representatives of the International Union con-stituted the sole bargaining personnel for the'Union.The Respondent uses a certain amount of clay at the plant and normally re-ceives one railway freight car of clay every 6 weeks. The clay is packed in 100pound paper bags. It usually requires six employees about 5 hours to unload onecar.The bags are loaded on small trucks at the car and the trucks are thenpushed into the plant where the bags are stacked up. Ever since the Re-spondent's plant has been in operation, it has been the practice and custom forthe employees on the day shift, which was from 7: 00 a. in to 3: 00 p. in., tounload these cars. If they were unloaded during the shift, the employeesreceived their regular wages, plus any bonus they might have earned if they hadworked at their regular jobs.But if the unloading was done after the day shiftceased work, it was considered overtime, the same as any other work after40 hours had been worked during the week. According to the credited testi-mony of H. D. Hamper, superintendent of the plant, the unloading of these carswas usually done during the day shift, but on a few occasions, it has been doneafter 3: 00 p. in.When the unloading was done after the day shift had ceasedwork at 3: 00 p. in, it was optional with the employees whether they did it ornot.Usually they did not object as they were paid time and one half for it. Butwhen the unloading was done during the day shift, that is, between 7: 00 a. m.and 3:00 p. m., it was not optional and those selected by the foreman to do thejob had to obey his orders unless they were physically unable to do the* Thomas is referred to in the record as "Chairman" of the grievance committee. 194DECISIONSOF NATIONALLABOR RELATIONS BOARDwork.Itwasconsidered somewhat harderworkthan the ordinary work inthe plant.Employeeson the nightshifts were not required to do this work.With respect to' unloading clay, Foreman Futterer testifiedas follows :Certain times if the weather wasn't toohot and so forth we unloaded itafter working hours. I would makethe roundsin the daytime and askcertain onesif they would like to help unload clay.They aren't obligatedto, no one was forced to after working hours if they didn't wish to unloadclay.Ifthey were physicallyunfit and soforth, theywere excused, butin the morning sometimes we unloaded raw stock in themorning andsometimes we unloaded clay. If they had an excuse they weren't obligatedto.Now, Mr. Whitlatch had a double rupture, and I didnt' callon him tounload clay.Certain ones if I knew their physical defects andcould getenough men without calling on those men, I didn't ask them, and a lot oftimes I helped unload myself.Futterer further testified that when an employee was told to unload clayduring the day shift, it was his duty to obey the foremen's orders,unless hisphysical condition at the timewas such as to excuse him; and thatclay hadalways been unloaded by the employees in the manner describedever since theplant has been in operation.According to Thomas, on November 6, 1945, the day on which a carload ofclay arrived at the plant, he had a conversation with Employee James Brame,during which, Brame told him that Foreman Walter Futterer had remarkedto him that it was Thomas' fault that the employees were not paid higherwages while unloading the cars of clay.Thomas' testimony in this respect readsas follows :Well, he [Brame] said that Walter Futterer told him it was all my faultthat they didn't get more money for unloading the clay.Thomas further testified that just before quitting time on that clay, November6, he spoke to employees John Penrod, Sam Thorpe, Harry Eggleston, Joe Whit-latch and Hugh Whitlatch, all of whom worked on the clay shift,' and told themwhat Brame had said. and asked them if they did not want more than theirregular wages for unloading the clay during the shift hours, and that they saidthey should get SO cents an hour, because employee Nielsen sometimes helpedto unload these cars and they thought that his regular wage was SO cents anhour'Brame denied that he told Thomas that Foreman Futterer had said it wasThomas' fault that the employees did not secure higher wages while unloadingclayHe also denied that Foreman Futterer had said anything like that tohim.Foreman Futterer flaty deniedhaving saidanything to Brame about it.Thorpe denied having had any conversation at all with Thomas on that day.Penrod, Eggleston, Joe and Hugh Whitlatch all testified at the hearing, but noone of them made any mention of Thomas having told him what Thomas claimsthat Brame had saidThe undersigned finds that Foreman Futterer made nosuchstatement to Brame, and that Brame did not make the statement accreditedto him by Thomas.Penrod testified that on November 6, Thomas asked him how much an hourdid he want for unloading clay, and he replied that he thought it was worth 80At that time the day shift consisted of Foreman Futterei and 10 or 12 employeesThe record shows that at that time employees on the day shift were receiving 60 centsan hour,except Nielsen who was getting 75 cents and Thorpe 70 centsBoth Nielsen andThorpe usually helped unload clay. The other employees thought that when either Nielsenor Thorpe helped, all should be paid at the higher rate, as they were all doing the same job AURORA WALL PAPER MILL INC.195cents.As related above, Thorpe denied having had any conversation withThomas on November 6. Both Eggleston and Joe Wlutlatch testified at the hear-ing, but neither one made any mention of having had a conversation with Thomason November 6, in regard to unloading clay.Hugh Whitlatch testified that onNovember 6 Thomas spoke to him about unloading the clay and he told Thomasthat he would not help unload it if there was any one else helping who wasgetting a higher wage rate than he, and he understood that Nielsen and Thorpewere higher paid employees.Brame testified that on November 6 Thomascame to him and said, "The boys are not going to unload this carload of clay.What do you want to do about it?", and he replied that whatever the majority ofthe employees on the day shift decided to do about it would be all right with him.At starting time the next morning, November 7, Foreman Futterer told theday shift not to start up their machines, as they were first going to unload thecar of clay, which had arrived at the plant on the clay before.When this an-nouncement was made, Thomas spoke up and said that they had decided not tohelp unload the clay unless they were paid at the rate of 80 cents an hour, which-was the rate they thought Nielson and Thorpe were receiving. Futterer thentold them that they might as well operate their machines until SuperintendentHamper arrived at the plant, and he would submit the matter to him. About,9: 15 a. in, Superintendent Hamper arrived at the plant and was informed ofthe incident.He instructed Futterer to inform those who had refused to complywith the foreman's orders, that they could either help unload the clay as theyhad always done in the past or they could go home until the car was unloaded.Six of the employees then left the plant.They were Thomas, Penrod, Eggleston,Brame and Joe and Hugh Whitlatch. Before leaving the plant, they went tothe ollice and asked Superintendent Hamper when they should return to work.Hamper replied "as soon as the clay is unloaded."They made no complaintto either the Respondent or the Union about being laid off.All of theseemployees belonged to the Union except Joe Whitlatch.They did not workany more that clay.The car of clay was unloaded that day by Foreman Futtererand employees Thorpe, Nielsen and Getz.The 6 laid off employees returned towork, at the usual time, the next morning, November 8. Superintendent Hampertestified that the reason he sent these 6 employees home was because they hadrefused to unload the clay as ordered by their foreman, and he did it in orderto discipline them for refusing to obey orders.Also "We only had a small num-her of men.While the car of clay was being unloaded we couldn't run the millanyway."According to Charles H. Atwell, member of the law firm of Hamper andAtwell, general counsel for the Respondent, after having been informed byForeman Futterer as to what had transpired on November 7 in respect tounloading the clay, he decided to call a general meeting of all the employeesinvolved.His testimony in this respect, reads as follows :After the matter was fully brought to my attention, the circumstancessurrounding it, either Mr. Hamper, Jr, or myself, or both of us, decided thatwe would call a general meeting of all of the employees who were involvedin the day shift when this incident took place . . . Because we felt that itwas necessary.That in order to have an orderly operation of the plant inthe future the policy of the company must be maintained . . . The policy ofthe company to my understanding based on instructions that had been givento me in the past and with the familiarity of their practices and procedurewas that when the able-bodied men in that plant were called upon to unloada car of clay during regular working hours they were required as a matterof company policy to do so. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDAbout 10:00 a. in. on November 8, all of the employees on the day shift wereinstructed to close down their machines and proceed to another room of theplant for the purpose of attending a meeting with management. The meeting washeld and those present for the Respondent were Harry D. Mombleau, presidentof the Respondent, Attorney Atwell, Superintendent Hamper, and Foreman.Futterer.Mrs. Gertrude H. Lindstedt, secretary and stenographer for Hamperand Atwell, was present and took down the proceedings in shorthand. A completetranscript of her notes is attached to this Intermediate Report as "Appendix A"which is self-explanatory.There is no dispute as to the accuracy of "Appendix A," except that Thomas,Hugh Whitlatch, Penrod, and Brame testified that after Atwell had told Thomashe could get his hat and coat and go home, Thomas said, "Does that mean I amfired?" and Atwell replied, "absolutely that."This question and answer do notappear in "Appendix A."Attorney Atwell, President Mombleau, ForemanFutterer, and employee Nielsen denied that it was said.Mrs. Lindstedt testifiedthat she has had over 25 years' experience as secretary and stenographer andconsiders herself an expert in writing shorthand ; that she was instructed byAtwell to take down everything that was said at the meeting, which she did;and that "Appendix A" is a true and correct copy of her notes as taken on thatoccasionThe undersigned finds that it is unnecessary to resolve this conflict in testi-mony, since it is immaterial whether it occurred or not, because Atwell testifiedthat he had decided if the employees signified at the meeting that they wouldnot obey orders in the future with respect to unloading clay, they would be dis-charged.His testimony in this respect reads as follows :...The purpose in going out there was to find out whether or not the menwere going to take a similar stand on unloading clay during normal workinghours in the future. I was perfectly willing at the time that meeting wascalled that if any one recanted or retrenched from their position the daybefore, that words of discipline would be used but everything would be for-gotten.But I determined that if the men elected of their own volitionand free choice to refuse to unload a car of clay in the future, that theywould be dismissed, based upon their refusal to do what they were expectedto do.It will be noted from "Appendix A" that the employees who had refused onthe day before to unload the clay unless they were paid higher wages were givenan opportunity at that meeting to recede from their position of refusing to obeythe legitimate orders of the Respondent, and to continue working in the plantas they had for the past several years, or, of course, until the Respondent andthe Union had agreed on a contract.Thomas flatly refused to change his position,therefore he virtually asked for his dismissal and he got it.Thorpe, it will benoted, said to Thomas that it was not a union matter- at all, and that Thomaswas wrong.Thomas then left the meetingPenrod, who had refused to changehis position with respect to unloading clay, also left the meeting, and neverreturned to work in the plant thereafter.However, the complaint contains noallegation in respect to him.Thomas testified that soon after that meeting, he telephoned to union head-quarters and informed the lady secretary as to what had transpired, but he didnot request the Union to make any effort to get him reinstated in the plant, andif the Union did make any such effort, he knew nothing about it. Thomas didnot apply for reinstatement. AURORA WALL PAPER MILL INC.197Concluding findingsThomas testified that he had never received any instructions or authority fromeither the International Representatives of the Union or the officials of Local No.12 in Aurora, to take any action on behalf of the employees with respect to secur-ing more pay for unloading clay ; and that he did it entirely on his own account.He further testified that he had been instructed by the Union to "go along with theCompany."At that time, the bargaining committee of the Union, which wascomposed solely of representatives of the International Union, was endeavoringto get the Respondent to sign their standard form of contract, and they did notdesire to create any condition in the plant that would interfere with this program.Therefore Thomas was acting contrary to the best interests of the Union.What-ever action Thomas took in the matter of influencing the other employees torefuse to obey the Respondent's orders, was done without the knowledge orconsent of the bargaining committee.According to Heinl, business agent and organizer for the Union, the matter ofunloading cars of clay had been discussed during bargaining conferences betweenthe International Representatives of the Union and the Respondent and it wasunderstood that if the Respondent signed the Union's standard form of contract,the Union would not interpret the contract so strictly as to prevent any employeefrom unloading cars of clay.When the Union was selected by the employees and recognized by the Respond-ent as their bargaining agency in its letter to the Union dated December 14,1942, it was understood and agreed by all parties that collective bargaining withrespect to rates of pay, wages, hours of employment or other conditions of em-ployment would be carried on between the Union and the Respondent by theInternational Representatives of the Union which constituted the duly accreditedbargaining agency of the Union ; that the employees would acquiesce in actiontaken by this committee and that they would not undertake independent action withrespect-to matters they had committed to the Union as their authorized bargainingagency and that not only did the Respondent agree to bargain solely with theUnion, but the employees agreed to bargain only through the Union. Thomasand the other employees who endeavored to force the Respondent to pay themhigher wages for unloading clay, violated this agreement.They were not mem-bers of the bargaining committee of the Union and had no authority to usurpthe powers of the committee, which was composed of International Representa-tives of the Union.They were not acting for or on behalf of the Union, andindeed they had no power to do so. The Respondent was under no obligationto bargain with these employees in respect to wages. In fact if it had done so,thereby bargaining directly with the individual employees, instead of with theUnion which it had recognized as the statutory representative of all the employeesin the unit, it would have subjected itself to a charge of refusal to bargain,within the meaning of the Act.The principal question involved in this case is whether the discharge of Thomason November 8, 1245, and the subsequent refusal to reinstate him were unfairlabor practices, within the meaning of the Act.The Board contends that Thomasand the other employees who demanded higher wages for unloading clay wereengaged in "concerted activities for the purpose of collective bargaining or othermutual aid or protection," within the meaning of Section 7 of the Act, and thatthe discharge and refusal to reemploy Thomas on this account constituted inter-ference, restraint, and coercion with respect to the right to engage in such con-certed activities, denounced as an unfair labor practice by Section 8 (1) of theAct.The Board also argues that by the discharge and subsequent refusal toreinstate Thomas, the Respondent discriminated against him in regard to his hire 198DECISIONS OF NATIONALLABOR RELATIONS BOARDand tenure of employment, and discouraged membership in the Union therebyengaging in unfair labor practices within the meaning of Section 8 (3) of the Act.The record is clear and the undersigned finds that in the discharge and refusalto reemploy Thomas there was no intent to discourage membership in the Union,within the meaning of Section 8 (3) of the Act.All of the other members of theUnion, except Penrod, continued to work in the plant and the Respondent con-tinued to recognize the Union as the bargaining representativeThese employeeswere not acting as members of the Union. Indeed Joe Whitlatch, one of them,was not a member of the Union. The demand for higher wages for unloadingthe clay was not authorized or approved by the Union, and was not used tofurther any purpose of the Union.The employees were acting as individuals,outside the Union, and apart from any labor organizationIn respect to whether the action of the Respondent amounts to an unfair laborpractice,within the meaning of Section 8 (1) of the Act, this depends uponwhether or not the refusal of these employees to perform a reasonable orderof their foreman falls within the protection of Section 7 of the Act. If it does,a discharge on that account would constitute interference, restraint, or coercionin respect thereto, within the meaning of Section 8 (1) of the Act If it doesnot, the discharge and failure to reemploy Thomas would be justified and wouldfurnish no basis for a finding of an unfair labor practice.The undersigned is of the opinion and finds that the lay-off of these sixemployees for one day was justified by their insubordinate conduct in refusingto unload the clay when ordered to do soAlso the conduct of these employeesin refusing to do this work unless they were paid higher wages, was not sucha concerted activity as falls within the protection of Section 7 of the Act, butwas the action of a minority group of employees in an effort to interfere withthe collective bargaining by the duly authorized bargaining agent selected by allof the employeesThe purpose of the Act is not to guarantee to employees theright to do as they please but to guarantee to them the right of collectivebargaining for the purpose of preserving industrial peace.Section 9 (a) of the Act provides:Representatives designated or selected for the purposes of collective bar-gaining by the majority of the employees in a unit appropriate for suchpurposes, shall be the exclusive representatives of all the employees in suchunit for the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions of employment:Provided,That any individual employee or a group of employees shall have the rightat any time to present grievances to-their employerA Union selected as bargaining agent is thus made the exclusive representativeof all the employees in the unit for the purposes of collective bargainingTheAct imposes the affirmative duty on the employer to bargain only with the truerepresentative and hence the negative duty to bargain with 'no other.'InN. L. R. B. v. Diaper Co?poattoz,145 F (2d) 199 (C C A 4), the Courtsaid:The employees must act through the voice of the majority or the bargain-ing agent chosen by the majority.Minority groups must acquiesce in theaction of the majority and the bai gaining agent they have chosen;and justas a minority has no right to enter into separate bargaining arrangementswith the employer,so it has no right to take independent action to interfere° SeeMcQuag-Norris Mfg Co v N L RB, 116 F (2d) 748 (C CA 7) ; TexarkanaBusCo. v N.L. It. B,119 F. (2d) 480, 484 (C C. A. 8) ;North Electric Mfg. Co. v.N. L. R. B, 123 F.(2d) 887, 890 (C C. A. 6). AURORA WALL PAPER MILL INC.199with the course of bargaining which is being carried on by the duly author-ized bargaining agent chosen by the majority, the proviso to Section 9 abovequoted, preserves to individuals or groups of employees the right to presentgrievances to the employer, negatives by necessary inference the right ontheir part to call strikes for the purpose of influencing the bargaining beingcarried on by the chosen representatives of all the employeesUpon the entire record in the case, the undersigned concludes and finds that theRespondent terminated the services of Walter D Thomas on November 8, 1945,not for the reasons alleged in the complaint, but because of his insubordinationin expressing his intention to refuse to obey legitimate and reasonable orders ofthe Respondent, and that by such termination of the services, the Respondenthas not engaged in unfair labor practices within the meaning of Section 8 (1) or(3) of the Act.The following cases are cited in support of this finding.In theKeystone SteeldWire Companycase,' which appears to be on all fourswith the instant case, the Board held that the Respondent had not violated theAct by discharging eight employees, which included two union officials and thechief stewai d, because they refused to accept transfers fi om one department toless desirable positions in another departmentThe Board said that, "The record,although replete with evidence showing that the respondent was opposed to itsemployees belonging to the Union, does not support the allegation of the com-plaint, as amended, that the eight named employees were demoted and sub-sequently discharged because of their union membership or activities."Theevidence in that case showed that the respondent's reason for demoting andsubsequently discharging these employees was not "trivial or fanciful," but wasbecause they had refused to perform the work assigned to them.InThe Ohio Calcium Companycase,' the Board dismissed the 8 (3) allega-tions of the complaint in respect to eight employees who were discharged by therespondent for insubordination in refusing to work after the respondent's re-fusal of their demands for an increased crew, and where their refusal to workwas not authorized by the union, which was their statutory representative op-erating under an exclusive recognition agreement with the respondent.TheBoard said,inter aha :Thereupon, without any recourse to or authorization from the Union, whichwas their statutory representative operating under an exclusive recognitionagreement with the respondent, or even from the full union grievance coin-mittee, the eight miners delivered an ultimatum to the respondent and re-fused to work when the respondent adhered to its position. Because theeight miners refused to work, they were told to leave the premises and col-lect their wages on the following day. They were in effect discharged fornot obeying their superiors' instruction and going to work 10 . . .Uponthe entire record we find that the respondent terminated the services of theeight miners on May 22, 1938, not because they engaged in concerted activityprotected by the Act, but because of their insubordination in refusing to obeya legitimate order of the respondent."On June 27, 1946, the Board, in its decision in theArnolt Motor Company andS.H. Arnolt, doingbusinessas Atlas Steel and Tube Coin-panycase's stated inrespect to one of the alleged discharges, as follows :8Matter of Keystone Steel & Wire Company,62 N. L. R. B. 683.'Matter of The Ohio Calcium Company,34 N. L R B 91710Matter of the Firth Carpet CompanyandTextileWorkers Union of America,33N. L. R. B. 191."Matter of the Firth Carpet CompanyandTextileWorkers Union of America, ibid.12Matter of Atlas Steel and Tube Company,68 N. L. IT. B. 868. 200DECISIONS OF NATIONAL LABOR. RELATIONS BOARDThe Trial Examiner found that the respondent discharged Troy Stamper,in violation of Section 8 (3) of the Act. The respondent contends thatStamper was not discharged but voluntarily quit, and that it wasjustifiedin refusingto rehire him on the next day. In our judgment, whetherStamper wasdischarged or whether he quit and was denied reemployment,the respondent cannot be said to have violated the Act. The facts, fullyset forth in the Intermediate Report, show that the respondent dischargedand refusedto rehire Stamper because, after refusing to perform a taskreasonablyassignedto him by his foreman, he walked off the job withoutpermission and in face of a warning by his foreman that his leaving theplant would be regarded as a quitting.The Trial Examiner finds these tobe the facts, but he concludes that, notwithstanding Stamper's dereliction,the respondent would have retained Stamper in its employ,subject to areasonable penalty, except for the fact that Stamper was an active unionmember.With this conclusion, we do not agreeWe shall accordinglyorder that the complaint be dismissed insofar as it alleges that the respondentviolated the Act in discharging, or refusing to rehire, Troy Stamper.We do not agree with the Trial Examiner's conclusions that the respond-ent discharged Harvey Headlee and VirgilShirey becauseof their unionactivity, in violation of Section 8 (3) of the Act.The evidence shows thatthey were discharged because they refused to accept a transfer to the job of"hustling," or helping, on the night shift in the automatic shop.At the time of these discharges, all three of these employees were unioncommitteemen and were active members of the union. The Board held thatthe refusal to perform reasonable assignments by these employees justified therespondent in discharging and refusing to reinstate them.InN. L. R B. v. Western Cartridge Company etc.case," the Court in denyingenforcement of the Board's order in respect to the discriminatory dischargesfound by the Board said:...Furthermore, the striking employees were not actingasmembers ofthe Union.They expressly disclaimed any such action.The strike wasnot authorized or approved by the Union and wasnotused tofurther anypurpose of the Union.[Italics supplied ] It was a "wildcat" strike.Theemployees were acting as individuals, disclaiming any standing as membersof any labor organization.No organizational work of the Union was goingon at the time in the Cupping Department. The workmen therein were almostallmembers of the UnionThe employees were acting outside the Union.The strike was a thing apart from any labor organization.In N.L.R. B. v. Williamson-Dickie Manufacturing Company,the Court,"In denying enforcement of the Board's order in respect to the discriminatorydischarges found by the Board said, in part :... As between employer and employee the statute [N. L. R. B. Act]confers no right of action triable by jury or otherwise.No provision in itauthorizes an employee to make claim. The act does not purport to confer,itdoes not confer, private rights . . .The procedure the statute outlinesis not designed to award, the orders it authorizes do not award,damages assuch.The proceeding is not, it cannot be made, a privateone to enforce aprivate right. It is a public procedure, looking only to public ends.Thestatute has in mind themaintenanceand furtheringof industrial amity,N. L. R. B. v. Western Cartruige Company,139 F (2d) 855 (C. C. A 7),enf'g asmodified 48 N. L. R B 434.14N. L. it. B. v.Willsamson-Dickie ManufacturingCompany,130 F. (2d) 260 (C. C A 5). AURORA WALL PAPER MILL INC.201and therefore peace, the prevention of industrial war ... The statuteauthorizes reparation orders not in the interest of the employees,but in theinterest of the public.A cease and desist order operating retrospectivelyis not a private award . . . It is a public reparation order, operating retro-spectively by way of an order to cease and desist as to unfair labor practices,from their beginning;practices as to which,because forbidden in the interestof industrial amity, and therefore peace, Congress has the right to eradicatethem as from the beginning.,Agwilines,Inc. v. N. L. R. B.,5 Cir. 87 F. (2d)146 at page 150, 151 . . . Orders for reinstatement of employees with backpay are somewhat different.They may impoverish or break an employer,and while they are not in law penal orders, they are in the nature of penaltiesfor the infraction of law.The evidence to justify them ought thereforeto be substantial,andsurmise or suspicion,even though reasonable, is notenough . . .So far as the National Labor Relations Act, 29 U. S. C.A. 151,etseq., goes, the employer may discharge,or refuse to reemploy for any reason,just or unjust,except discriminationbecause of union activities and relation-ships.N. L. R. B. v. Tex-O-Kan FlourHills Co.,5 Cir.,122 F.2d 433 at page438.[Italics supplied.]InN. L. RB. v. Riverside Mfg. Company,5 Cir., 119 F.(2d) 302 at page307,we said of a discharge:"The only facts found, which at all tend tosupport the Board's conclusions that he was discharged for union activityare that he was a member of the union,and the management did not likethe union or his belonging to it, and had said so. If real grounds for dis-charging him had not been shown,or if he had been discharged for trivialor fanciful reasons, the facts would have supported an inference that hewas discharged for unionactivity,but when the real facts of the dischargeappear, these facts are stripped entirely of probative force.For it is settledby the decisions that membership in a union is not a guarantee against dis-charge[italics supplied], andthat whenreal grounds for discharge exist,the management may not be prevented,because of union membership, fromdischarging for them." In respect of the unfair practices in question, thecontrolling fact question is whether the evidence supports the ultimatefindings that the employees in question were discriminated against, that is,were treated differently from employees similarly situated,in order to dis-courage membership in a labor organization.InHumbleOil it Refining Company v. N.L. R. B.,5 Cir., 113F. (2d) 85, 88,and other cases, we have pointed out that the statute does not make theBoard either "guardian or ruler" over employees or employer;it does notauthorize it to substitute its judgmentfor that of the employeras to whatis sufficient cause for discharge.It empowersit only to deliverthe employeesfrom acts and restraints forbidden by the statute,and to reinstate themwhen they have been discriminatorily discharged.C. Thealleged inteiference,restraint, and coercionThe complaint alleged that on November 8, 1945, and continuing to the dateof the instant complaint, the Respondent warned and threatened its employeeswith discharge and other disciplinary action if they engaged in concertedactivity.In view of the findings above made that the discharge of Thomaswas not discriminatory, and since there is no evidence in the record of warningor threatening its employees with discharge or other discriminatory action, theundersigned finds that these allegations of the complaint are not sustained by theevidence, therefore the undersigned finds that the Respondent has not engagedin any unfair labor practices within the meaning of the Act with respect to suchallegations. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire recordin the case,the undersigned makes the following:CONCLUSIONS OF LAW1.The Respondent, Aurora Wall Paper Mill Inc., Aurora, Illinois, is engagedin commerce, within the meaning of Section 2 (6) and (7) of the Act.2.United Wall Paper Craftsmen & Workers of North America, affiliated withthe American Federation of Labor, is a labor organization, within the meaningof Section 2 (5) of the Act.3.The aforesaid Respondent has not engaged in unfair labor practices, withinthe meaning of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact, conclusions of law, and theentire record in the case, the undersigned hereby recommends that the complaintherein be dismissed in its entirety.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D. C , an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director. Proofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203 65. As further provided in said Section 203 39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the BoardW P. WEBii,Trial Examiner-.Dated September 25, 1946APPENDIX AMeeting held at the Aurora Wall Paper hill Inc, on the morning of November8, 1945, at which the day shift (7: 00 a. in. to 3: 00 p in ) employees were present,as well asMr Mombleau and Mr. Atwell.Mr. ATWEI.r, Boys, this meeting has been called as a result of an incident thathappened yesterday, that we want to discuss with all of you men. I have astatement here that was given by Mr. Futterer, Walt, which I will read:"On the morning of November 7, 1945, at 7:00 a in. I went to Thomas andtold him not to start the grounder, that we wanted to unload the car of clayfirst.He said that the boys took a vote and would not unload it unlessthey received the money per hour as Nielsen is getting. I told him that wewould not put Nielsen with them to unload the car and he said it would notmake any difference, because we would put Sam with them, and he is .AURORA WALL PAPER MILL INC.203making more money than any of them. He said that they voted to unload itat 80¢ per hour. I was told by Mr. Hamper to tell them if they wanted tounload the car as we previous did to unload, or go home, till the car of claywas unloaded.They refused to do so and went home.PenrodCharles EggesteinBrameWalter ThomasHughWhitlatchJoe Whitlatch(Signed)WALTER FUTTERER."I would like to ask that group if it is substantially correct.Mr. THOMAS. I think itis, sir.Mr. ATWELL. The only reason we called this meeting is to try to establish apolicy here, and I would like to ask not only those that took that position yester-day, but any of the other boys, if they are in a position at this time to statewhether or not that is going to be their permanent policy-is that clear? Inother words, we will probably have another car of clay coming in here within thenext two or three weeks or so, and we might just as well find out now if that isgoing to be the policy of the men.Mr. THOMAS. Mr. Atwell, what are you going to do, take a vote on it now?Mr. ATWELL. You can either retrench from your position or reaffirm-I wouldlike to know if you are.Mr. PENROD. I will not back down.Mr. ATWELL. Brame, in the future are you going to do what you did yesterday?Mr. BRAME. My understanding is that they had some sort of an agreement withthe fellows about unloading cars-I do not know what they asked for but was toldto go home.Mr. ATWELL. I will ask the men that are here-how long have you unloadedclay in this way?Mr. THOMAS. As long as the company has been here. Here is the point, I be-lieve, it was young Hamper, Ken, or someone that was out here and they promisedto make a different price when we did unloading of clay.Mr. ATWELL. When did that happen?Mr. THOMAS. That happened when you put us on piece work, I mean whenyou put us on piece work on the machines.Mr. MOMnLEAU. No you weren't put on piece work, you were put on a bonusplan and that was about four years ago?Mr. ATWELL. In other words, you are really acting on an alleged promisethat was made three or four years ago.Mr.'THOMAS. That is right sir.Mr. ATWELL. This is the first time you have taken any stand on the matter?Mr. THOMAS. Yes Sir.Mr. ATWELL I would like to restate my question, which does not call for anyargument, but just a yes or noMr. THOMAS. I am a chairman and cannot vote, but leave it up to the men.Mr. EGGLESTON. I will do what the majority do.Mr. ATWELL. Does it offend anyone's wishes that I ask for an informal opinionhere at this time?Mr. THOMAS. I think the whole matter is out of order sir.Mr. ATWELL. That is a matter of opinion.Mr. THOMAS Why not let us bring Jacobs or Jameson in on this meeting?Mr ATWELL. We are not operating under any agreement ; we are running thisCompany and will continue to do so. I will affirm my statement that the AuroraWall Paper Mill is going to direct the policy here and when we can no longer do 204DECISIONS OF NATIONALLABOR RELATIONS BOARDso we will no longer be in business. As American citizens, we have a perfectright to work for anyone ; there is no coercion attempted in this country, and wehope it will never come to that. There is nothing very profound in what I say,that you can work for anyone you please, and that it is your privilege to workwhere you can obtain the highest rate of pay ; and there is nothing that I haveto say to attempt to change that privilege of the employee, but I would like toknow whether or not when a car of clay comes in here tomorrow or any otherday, if this condition is going to repeat itself.A stand is going to be taken here,not three months from now. I do not think this is an unfair question-If that isthe kind of a stand you are going to take when another car of clay comes in wewould like to know it, as a matter of policy-There isn't any severe or unkindmeasure we are taking.Mr. THOMAS. I tell you Mr. Atwell, let us vote on it-You have a lady heretaking down what is said. Let the boys vote on it. I did not vote on it yester-day, I am a chairman. Let us drop it today and let us vote on it after workinghours, and we will give you an answer tomorrow.Mr. ATWELL. I am very sorry Mr. Thomas, I am running this meeting.Mr. THOMAS. That is all I have to say.Mr. ATWELL. Then Mr. Thomas you refuse to operate under these conditions?Mr. THOMAS. I did not say that sir, but we should vote on it. I won't changemy stand.Mr. ATWELL. Well Mr. Thomas, the point I am trying to raise is will youretract your actions of yesterday, that is will you continue to take the sameposition in the future?Mr. THOMAS. I certainly will sir.Mr. ATWELL. Then Mr. Thomas you may put your hat and coat on and leave.Mr. THOMAS. I will if you have my check-have you my check?Mr ATWELL. If you cannot abide by rules that hale been in force and effectfor three or four years, we are taking the position that you refuse to do whatis asked.Mr. THOMAS. That is it. All the boys can quit or stay on the job; stay onthe job boys, go ahead boys stay pn the job, I am going to get my hat.Mr. THORPE. Thomas you have taken the wrong stand, this is not a matter ofUnion at all, you are entirely wrong.Why there is only a sixty cent differencein three months time. It is no stand to take, there is not a bit of sense to it.Mr. EGGLESTON. Addressing Mr. Futterer-You told us to go home.Mr. FUTTERER That was yesterday.Air.MOMBLEAU. Addressing Mr. Thomas-I will bring your check over toyour house.Mr. THOMAS. I thought you had my check.Mr. MOMBLEAU. I do not have the time books in my pocket, but your checkwill be prepared and I will mail it to you.Mr. THOMAS. Leave it with the Mrs.Mr. ATWELL. I want you men to feel that we are trying to do our best. I thinkyou who have been with us some three or four years know this.Why if I wereto meet any of you men on the street, you would be just another man, the sameas I am. I personally do not see why two or more men cannot get together, laytheir cards on the table and discuss the matter in a friendly manner. Those ofyou fellows who own property would not sanction someone coming in and tellingyou how to run it, and certainly if the Aurora Wall Paper Mill is not going to bepresumed to run its own business, then business in this country has gone a hellof a lot further down than I thought it had. The door to the office here is openat all times to anyone who thinks he is being treated unfairly, go into the office AURORA WALL PAPER MILL INC.205and tell them-Then if you still think you are being treated unfairly, the door tomy office in the Keystone Buildingis open, whereyou can come,and where any-thing that isn't fair and proper will be corrected.One of .the, employees spoke up. I was not here when the bonuswas put ineffect.Mr. ATWELL. I was not here either.Mr. ATWELL. I want you men to know that we do not know whobelongs to theUnion; I assumed that you allbelong, andit is perfectly all rightfor anyone orall to belong.However, this is not a Union matter, itconcernsonly the matterof Company policy, but I want to ask you now, if you would toleratethe insub-ordination of Mr. Thomas.Mr. EGGLESTON. Perhaps I would if I were ChairmanMr. ATWELL. Furthermore men, if we tolerated it, there isn't very much fun inbeing in business,and if you would apply the same logic to your ownhomes andproperty I doubt that anyone of you men would tolerate it-why, it is unfair toAmerican Citizenship.Mr. JOE WHITLACH. You can't tell me anything about American Citizenship-I'man American citizen-I am working for Uncle Sam.Mr. ATWELL. The question of citizenship isn't beingraised, Son,it is only aquestion of insubordination that is raisedMr. JOE WHITLATCH. We are all good Americancitizensthat work here.Mr. ATWELL. That is right-Now if anyone has anything to ask I would liketo hear aboutit.What do you thinkabout it Son? (addressingJoe Whitlach).Mr. JOE WHITLATCH. I am not talking.Mr. MOMBLEAU. Addressing Mr. Atwell-He is in the service.Mr. ATWELL. I see-Does anyone want to ask anyquestions?Mr. JOE WH1TLATCH. I am not talking.Air ATWELL. You have a right to your opinion.Mr. MOMBLEAU. You (addressing Hugh Whitlatch).HUGH WHITLATCH The only thing I do not see is why we should work along forless money, that is the only thing I have to talk about.Mr. MOMBLEAU Let me understand you clearly.Answer. The same work for less pay, that is what I meanMr MoMBLEAU. Of course you were not in on all of the meetings when thematter was discussed, but due to a peculiarity in our operations we have felt itbest to handle the matter in this way, and about every 45 clays or so a car of clayhas to be unloaded and also about once a week a car of paper, and because of ourpeculiar situation all agreements heretofore have been made on that basis.Mr. HAMPER That is you would get the same wages when unloading clay aswhen you run your machine.Air.H WHITLATCH I expect the boss or Superintendent to get more money.Mr. HAMPER But he is always willing to helpMr. ATWELL. Of course I do not understand everything here in the way ofwages, but as an outsider, that isn't the tragedy here. It seems to me that thenasty situation is that you feel you are receiving unfair treatment, and why in amill as small as this one, the cards cannot be put on the table, I cannot understand.Mr. EGGLESTON. The only thing I have to say is that we do the same work forlessmoney.Mr. ATWELL. I can't see why we cannot all put our cards on the table ; why thereis any disagreement, with some on one side of the fence and others on the otherside-don'tyou thing the Company has been fair and reasonable? 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. BRAME. I have had to unload clay, and I think the company has been goodto the fellows.Some of the fellows aren't able to do all kinds of work for somereason or other, but the fellows have never agreed on what they want, and yes-terday they said they wanted 800 per hour.Mr. HAMPER. I never heard it, but they are getting just the same as thoughthey were on their machines.Mr. ATWELL. Well is there any better feeling or is there anything else youwant to say? If there is any other question for God's sake say so-At leastifwe cannot have decent working conditions between employer and employee,I do not see what fun anyone gets out of working, and certainly there is nopleasure in running a business.Mr. BRAME. I have to work and want to work-There are some things I can'tdo and there are some things I can do, but I can do this and it isn't pleasanthaving to go home every two or three days.Mr. ATWELL. Well I don't know how you men feel but this Company is toosmall to have two sides of the fence ; of course, I do not feel that condition shouldexist in any place, but the tragedy is where some place themselves on one side ofthe fence and some on the other.Mr. S. THORPE. There are some men here that have been here three or fouryears and some work is too heavy for them and I know they have been given otherwork to do.Mr ATWELL. Addressing Joe Whitlatch-Has the Company ever been unreason-able in asking you to do certain work?Mr JOE WHITLATCH. I can do any work that anyone else can do, and apparentlyaddressing Sam Thorpe-"I can work you down any time".Mr. ATWELL. We didn't say that at all boy.Mr. JOE WHITLATCII. I am getting tired of that.Mr. HAMPER. I did not ask this boy to unload clay.Mr. JOE WHITr.ATCH. You can get my check tooDir. ATWELL. I am sorryMr. MOMBLEAU. Any further questions? Jim, Russ, Sam?Answer.No.I,Gertrude H. Lindstedt, certified that I was present at a meeting held at theAurora Wall Paper Mill on the morning of November 8, 1945, and took downthe proceedings of said meeting in shorthand, and that the above and foregoingis a true and correct transcript of said proceedings(Signed)GERrRIJDE H. LINDSTEDT.We, the undersigned, do hereby certify that we were present at a meeting heldat the Aurora Wall Paper Mill Inc., on the morning of November 8, 1945, on orabout 9.00 o'clock a. in., and that the above and foregoing is a correct transcriptof the proceedings which took place at said meeting, to the best of my knowledgeand recollection.(Signed)WALTER FUTTERER.(Signed)RUSSELL NIELSON.(Signed)SAMUEL L.THORPE.(Signed)JAMES BRAME.(Signed)GABOR GETZ.(Signed)HUGH WHITLATCI.(Signed)HARRISONEGGLESTON.